NUMBERS 13-05-538-CR AND
13-05-618-CR
 
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF TEXAS
 
                         CORPUS
 CHRISTI - EDINBURG
 
ANGELO VILLARREAL,                                                                   Appellant,
 
                                                             v.
 
THE
STATE OF TEXAS,                                                                    Appellee.
 
                             On appeal from
the 148th District Court
                                        of Nueces County, Texas.
 
                               MEMORANDUM
OPINION
                                                              
                         Before Justices
Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 
Appellant, ANGELO VILLARREAL, attempts to appeal his convictions for evading arrest and sexual assault of a child.  The trial court has certified that this Ais a plea-bargain case, and the defendant has NO
right of appeal.@  See Tex. R. App. P. 25.2(a)(2).




On October
4, 2005 and October 20, 2005, this Court notified appellant=s counsel of the trial court=s certifications and ordered counsel to: (1) review the
record; (2) determine whether appellant has a right to appeal; and (3) forward
to this Court, by letter, counsel=s findings as to whether appellant has a right to
appeal, or, alternatively, advise this Court as to the existence of any amended
certification.
On February
6, 2006, counsel filed a letter brief with this Court.  Counsel=s response does not establish (1) that the
certifications currently on file with this Court are incorrect or (2) that
appellant otherwise has a right to appeal. 

The Texas Rules
of Appellate Procedure provide that an appeal must be dismissed if the trial
court=s certification does not show that the defendant has
the right of appeal.  Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.
Accordingly, these appeals are dismissed. 
Any pending motions are denied as moot.
 
PER CURIAM
 
Do not publish. 

Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and filed 
this the 23rd day of February, 2006.